The verdict was based on legally sufficient evidence and was not against the weight of the evidence, including that relating to the fourth-degree conspiracy count, as to which there was strong circumstantial proof permitting the inference that defendants had conspired together to burglarize the complainant’s safe deposit box (see, People v Givens, 181 AD2d 1031, lv denied 79 NY2d 1049). There is no merit to defendants’ contention that because they were themselves jewelers able to obtain jewelry at wholesale prices, the value of the stolen property in this case should have been based on wholesale rather than retail cost (see, People v Colasanti, 35 NY2d 434; People v Beale, 209 AD2d 210, lv denied 85 NY2d 906). We have reviewed defendants’ remaining contentions and find them without merit. Concur—Milonas, J. P., Ellerin, Kupferman, Tom and Mazzarelli, JJ.